Citation Nr: 0200857	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  98-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California  


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a heart disorder 
with hypertension as secondary to service-connected anxiety 
reaction with PTSD.  

3.  Entitlement to service connection for a gastrointestinal 
disorder as secondary to service-connected anxiety reaction 
with PTSD.  


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from August 1942 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

In a decision of May 3, 2000, the Board denied all three 
claims on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law. As 
the VCAA represented a significant change in the law, in 
January 2001, the parties before the Court filed a Joint 
Motion for Remand and Stay of Proceedings.  In February 2001, 
the Court granted the motion, vacated the Board's May 3, 
2000, decision, and remanded the matter to the Board for 
consideration of the applicability of the VCAA to the 
veteran's case. 


REMAND

The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Regulations have been recently promulgated by VA implementing 
the VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

Increased Rating Claim

The veteran has asserted that his service-connected anxiety 
reaction with PTSD warrants an evaluation in excess of 30 
percent.  He claims to have had increased severity of 
depression and anxiety.  He submitted a report of his 
evaluation in November 1998 by a private psychiatrist.  The 
psychiatrist characterized the veteran as "severely 
impaired" but assigned a Global Assessment of Functioning 
(GAF) score of 65 for PTSD and a GAF score of 70 for major 
depression.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of between 61 and 70 denotes some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.

By way of contrast, a VA mental health clinic treatment note 
in May 2000 contains the veteran's treating psychiatrist's 
assignment of a GAF score of 31 to 40, which denotes some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  DSM-IV 32.  The 
Board finds that the contrasting assessments in 1998 and 2000 
of the veteran's level of functioning should be reconciled by 
a psychiatric examiner who has not previously treated or 
examined the veteran and who has reviewed the veteran's 
pertinent medical records, and this case will be remanded to 
the RO for that purpose. 

In Waddell v. Brown, 5 Vet.App. 454 (1993), the Court held 
that there may be a breach in the duty to assist when there 
are variously diagnosed disorders, but none of the 
examinations fully describe the degree of disability 
attributable solely to the service-connected psychiatric 
disorder.  In the instant case, the degree of impairment 
attributable solely to the veteran's service-connected 
disability should be determined by the psychiatric examiner 
to the extent possible.  As the evidence presently of record 
is unclear as to the severity of the veteran's service-
connected anxiety reaction with PTSD, the Board finds that 
the psychiatric examination to be conducted while this case 
is in remand status should include a finding as to the 
severity of the symptomatology associated with the service 
connected disorder and the resulting level of social and 
industrial impairment.

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (2001).  

Secondary Service Connection Claims

In the decision of May 3, 2000, the Board denied the 
veteran's secondary service connection claims on the basis 
that they were not "well grounded".  The VCAA eliminated 
the requirement in law that service connection claims be well 
grounded. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

With regard to the veteran's claim of entitlement to service 
connection for a gastrointestinal (GI) disorder, secondary to 
anxiety reaction with PTSD, the Board notes that a treatment 
record in April 1965 noted that the veteran had been 
hospitalized in February 1964 for acute gastritis and a 
chronic GI disorder "of a psychological nature" and found 
that his "state of nervousness has been reflected by 
gastrointestinal disturbances".  The veteran has alleged 
that, for many years, he has had GI symptomatology as a 
consequence of his service connected psychiatric disability.  
The Board finds that the VCAA requires that the veteran be 
afforded the opportunity to be examined by a physician who 
has been requested to offer an opinion on the issue of 
whether the veteran's service connected psychiatric 
disability caused or has aggravated a GI disorder. 

With regard to the veteran's claim of entitlement to service 
connection for heart disease with hypertension as secondary 
to anxiety reaction with PTSD, the Board notes that a private 
medical record in August 1996 listed 9 cardiac risk factors 
which the veteran had at that time, including depression. The 
private physician who was treating the veteran apparently 
thought that there was some relationship between his 
psychiatric disability and cardiovascular disease.  The 
Board, therefore, finds that the VCAA requires that the 
veteran be afforded an opportunity to undergo an examination 
by a physician who has been requested to offer an opinion on 
the issue of whether the veteran's service connected 
psychiatric disability caused or has aggravated a  heart 
disorder with hypertension. 

Under the circumstances, this case is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) physicians and medical 
facilities who have treated him for 
anxiety reaction with PTSD from July 1994 
to the present and of those physicians 
and medical facilities which have treated 
him for hypertension, a heart disorder, 
or a gastrointestinal disorder, to 
include ulcers, at any time from August 
1945 to the present.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records not already on 
file.  In the event that any records 
identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.  

2.  The RO should then arrange for the 
veteran to undergo a psychiatric 
examination by a physician who has not 
previously examined or treated him, if at 
all possible, to determine the current 
severity of service-connected anxiety 
reaction with PTSD.  All indicated tests 
and studies should be performed.  The 
claims folder and a separate copy of this 
Remand should be made available to the 
examiner for use in the study of the 
case.  The examiner should diagnose all 
disorders, if any, found on Axis I and 
Axis II.  If an anxiety disorder and/or 
PTSD are diagnosed, the examiner should 
make findings as to the nature and 
severity of the current symptoms of such 
disorders.  The examiner should both 
assign a GAF score reflecting the 
veteran's current overall functioning and 
make a finding as to the current level of 
impairment, if any, attributable to an 
anxiety disorder and PTSD, if found.  The 
examiner should comment on the GAF score 
of 65 assigned in 1998 and the GAF score 
of 31 to 40 assigned in 2000.

The psychiatric examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  

3.  The RO should also arrange for the 
veteran to undergo a gastrointestinal 
examination in order to determine the 
relationship of a current 
gastrointestinal disorder, to include 
ulcers, if found, and the veteran's 
service-connected anxiety reaction with 
PTSD.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder and a separate copy of 
this Remand should be made available to 
the examining physician for review.  The 
examiner should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as not 
that service connected anxiety reaction 
with PTSD caused or has aggravated a 
current gastrointestinal disorder, if 
found.  In the event that the examiner 
finds that anxiety reaction with PTSD did 
not cause but has aggravated a GI 
disorder, then the examiner should 
address each of the following medical 
issues:
     (1) The baseline manifestations 
which are due to the      effects of the 
non-service connected GI disorder;
     (2) The increased manifestations 
which, in the     examiner's opinion, are 
proximately due to service connected 
anxiety reaction with PTSD, based on 
medical considerations, and
    (3) The medical considerations 
supporting an opinion that increased 
manifestations of a GI disorder are 
proximately due to the service connected 
psychiatric disorder. The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.

4.  The RO should also arrange for the 
veteran to undergo a cardiological 
examination to determine the nature and 
likely etiology of any current 
cardiovascular disorder, to include 
hypertension. All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder and a separate 
copy of this Remand should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not that service connected 
anxiety reaction with PTSD caused or has 
aggravated a current cardiovascular 
disorder, if found.  In the event that 
the examiner finds that anxiety reaction 
with PTSD did not cause but has 
aggravated a cardiovascular disorder, 
then the examiner should address each of 
the following medical issues:
(1) The baseline manifestations which are 
due to the effects of the non-service 
connected cardiovascular disorder;
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service connected 
anxiety reaction with PTSD, based on 
medical considerations, and
(3) The medical considerations supporting 
an opinion that increased manifestations 
of a cardiovascular disorder are 
proximately due to the service connected 
psychiatric disorder. The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
30 percent for service-connected anxiety 
reaction with PTSD and claims of 
entitlement to service connection for a 
heart disorder, to include hypertension, 
and a gastrointestinal disorder, to 
include ulcers, as secondary to service-
connected anxiety reaction with PTSD. 
If any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purposes of this Remand are to assist the veteran and to 
obtain clarifying medical information.  By this Remand, the 
Board intimates no opinion as to the final disposition of the 
issues on appeal.  The appellant has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

